Citation Nr: 0612246	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-34 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on February 16, 2006, in Waco, Texas, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) and who is rendering the determination 
in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's active service is not shown to involve duty 
or visitation in the Republic of Vietnam.

3.  Prostate cancer was not manifested during service or one 
year thereafter and has not been shown to be causally or 
etiologically related to his military service, including 
herbicide exposure.


CONCLUSION OF LAW

Prostate cancer was not incurred in active service and is not 
due to Agent Orange exposure in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in March 2003, prior to the initial 
decision on the claim in April 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the VCAA letter 
about the information and evidence that is necessary to 
substantiate the claim for service connection in this case.  
Specifically, the March 2003 letter stated that the evidence 
must show that the veteran had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  The letter also noted that the regulations 
governing presumptive service connection for disabilities 
associated with herbicide exposure require documentation that 
he was on the ground in the Republic of Vietnam during the 
war.  Additionally, the July 2003 Statement of the Case (SOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim for service 
connection.  

In addition, the RO notified the veteran in the March 2003 
letter about the information and evidence that VA will seek 
to provide.  In particular, the letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims and that VA was requesting 
all records held by Federal agencies, including service 
medical records, military records, and VA medical records.  
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claims. 

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the March 
2003 letter notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  He was also asked 
to submit any evidence in his possession that would verify 
that he was on the ground in Vietnam.  In addition, the VCAA 
letter informed the veteran that it was still his 
responsibility to support his claim with appropriate 
evidence.

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In this regard, the RO has informed the appellant 
in the rating decision and SOC of the reasons for the denial 
of his claims and, in so doing, informed him of the evidence 
that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for prostate 
cancer, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability at issue.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the veteran is not 
entitled to service connection for prostate cancer, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran was also 
provided an opportunity to testify at a February 2006 hearing 
before the Board.

The Board does acknowledge that the veteran's service medical 
records appear to be incomplete.  The RO requested the 
veteran's complete medical and dental records in October 
2002, and in November 2002, the National Personnel Records 
Center (NPRC) indicated that those records were being mailed.  
However, the claims file only contains service medical 
records dated in April 1970.  Nevertheless, the Board notes 
that the veteran was informed that his complete service 
records were unavailable in both the April 2003 rating 
decision and the July 2003 SOC.  Moreover, the veteran has 
not contended that his prostate manifested in service, as he 
has instead argued that his current disorder is related to 
herbicide exposure. Thus, the absence of service medical 
records is not significant to the claim in this case.  As 
such, the Board finds that there is no indication that there 
is additional available evidence to substantiate the 
veteran's claim which has not been obtained and associated 
with the claims folder.  Nor have the veteran and his 
representative made the Board aware of any other additional 
evidence that needs to be obtained prior to appellate review.

The Board also observes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for prostate cancer.  Under the VCAA, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 
38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for prostate cancer because such 
an examination would not provide any more information than is 
already associated with the claims file.  As will be 
explained below, the veteran has not been shown to have a 
disease, event, injury, or herbicide exposure in service to 
which prostate cancer could be related.  The record contains 
no probative evidence that demonstrates otherwise.  
Therefore, because there is no event, injury, or disease in 
service to which a current disorder could be related, the 
Board finds that a VA examination is unnecessary.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as prostate 
cancer, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam means actual service in-country in 
Vietnam and includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id.  
See also VAOPGCPREC 7-93 (holding that service in Vietnam 
does not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere 
service on a deep-water naval vessel in waters off shore of 
the Republic of Vietnam is not qualifying service in 
Vietnam).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309 (e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for prostate 
cancer.  Because the veteran's complete service medical 
records are unavailable for review, the Board must base its 
decision on other available evidence.  Generally, the Board 
has a heightened duty to explain the reasons for its decision 
where service medical records have been lost or are 
unavailable, but here the veteran has not contended that 
prostate cancer was present in service.  Rather, he contends 
that his current prostate cancer is related to herbicide 
exposure in service.  Thus, the absence of service medical 
records is not significant to the claim in this case.  In any 
event, the medical evidence of record does not show evidence 
of prostate cancer immediately following his period of 
service or until many decades following his separation from 
service.  In terms of direct incurrence of prostate cancer in 
service, even though not claimed by the veteran, this absence 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Therefore, the Board finds that prostate cancer did not 
manifest during his period of service or within one year 
thereafter.

Moreover, the Board notes that no physician has linked any 
current disorder to any disease or injury that occurred 
during active service.  The record shows that there were no 
complaints, treatment, or diagnosis of prostate cancer for 
many decades following the veteran's separation from service, 
and as discussed above, the veteran has not even contended 
that his prostate cancer is directly related to his military 
service, as he has instead claimed that the disorder is due 
to herbicide exposure.  Therefore, the Board finds that 
prostate cancer did not manifest during service or within one 
year of separation from service and has not been shown to be 
causally or etiologically to an event, disease, or injury in 
service.

As to the veteran's claim that his current prostate cancer is 
due to exposure to Agent Orange, the Board does acknowledge 
that he served aboard the USS Blandy in the official waters 
of the Republic of Vietnam and was awarded the Vietnam 
Service Medal and Combat Action Ribbon.  However, the 
evidence of record does not show that the veteran had in-
country service in the Republic of Vietnam.  In fact, a 
February 2003 response from the National Personnel Records 
Center (NPRC) indicated that it was unable to determine 
whether or not the veteran had in-country service in the 
Republic of Vietnam, and a subsequent response stated that 
there was no evidence in the veteran's file to substantiate 
any service in the Republic of Vietnam.  

The Board further notes that service "in the waters 
offshore" is qualifying service for the Vietnam Service 
Medal.  In this regard, the Board observes that the Vietnam 
Service Medal (VSM) is awarded to those personnel who meet 
one of the following qualifications: (1) be attached to or 
regularly serve for 1 or more days with an organization 
participating in or directly supporting military operations 
in the Republic of Vietnam; or (2) be attached to or 
regularly serve for 1 or more days aboard a Naval vessel 
directly supporting military operations in the Republic of 
Vietnam; or (3) actually participate as a crewmember in one 
or more aerial flights into airspace above Vietnam and 
contiguous waters directly supporting military operations; or 
(4) serve on temporary duty for 30 consecutive days or 60 
nonconsecutive days in Vietnam or contiguous areas, except 
that the time limit may be waived for personnel participating 
in actual combat operations. Additionally, the Board notes 
that the service medal was awarded to all members of the 
armed forces who served in Vietnam and contiguous waters and 
airspace between 3 July 1965 and 28 March 1973 as well as to 
personnel serving in Thailand, Laos, or Cambodia in direct 
support of operations in Vietnam during the same time period.  
See Department of Defense Manual 1348.33-M, Manual of 
Military Decorations and Awards, para. C6.6 (September 
1996).)  In addition, the veteran submitted information he 
obtained from the Internet in July 2003 indicating that all 
crew members onboard the USS Blandy were awarded the Combat 
Action Ribbon.  There was no indication that the crewmembers 
engaged in combat in-country.  As such, the veteran's service 
records do not affirmatively show that he served in the 
Republic of Vietnam as defined by VA laws and regulations.  

Moreover, the veteran simply stated in his November 2003 VA 
Form 9 that he was exposed to Agent Orange while serving in 
the waters off-shore of Vietnam.  He did not contend that he 
had actually served in-country.  In fact, he never claimed 
that he had set foot in Vietnam until his February 2006 
hearing before the Board at which time he stated that he had 
been in-country on one occasion.  Nevertheless, he did not 
submit any evidence showing that he had duty or visitation in 
Vietnam.  As noted above, VA laws and regulations require a 
veteran's service in the waters offshore and service in other 
locations to involve duty or visitation actually in the 
Republic of Vietnam for purposes of establishing presumptive 
service connection for prostate cancer as due to exposure to 
Agent Orange. 38 C.F.R. § 3.307(a)(6)(iii).  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for prostate 
cancer.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for prostate cancer is not warranted.  Although 
the veteran contends that he currently has prostate cancer 
that is related to his military service, the veteran is not a 
medical professional, and therefore his beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992




ORDER

Service connection for prostate cancer is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


